Title: From James Madison to George W. Erving, 24 November 1804 (Abstract)
From: Madison, James
To: Erving, George W.


24 November 1804, Department of State. “I enclose proof that Joseph Trowbridge who has been detained by Capt. Timothy Clinch of the British public armed Brig Buisy is a Citizen of the United States. The circumstances of this impressment being peculiar on account of the station Mr. Trowbridge held on board his Vessel, the clearness of the proof of that station and his Citizenship at the time of the impressment, as well as the respectability, as I am informed, of the family to which he belongs, I have thought proper to recommend it to your particular attention, as I already have to that of the British Minister here.”
